DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received November 23, 2021 (“Amendment”) has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the claimed posts are not taught by McElroy. Remarks p.4. It is noted, during the interview on 11/08/2021, Applicant discussed the term “posts” and how it is different than what is taught in the prior art of record. Therefore, Examiner suggested that adding structural elements would further define the term “posts,” which would overcome the prior art of record. Examiner thanks the Applicant for providing additional structural elements to define the term “post”. Thus, because amended claim 1 and added new claims 12-18 further define the structural features of the term “posts,” the rejection is updated below to reflect the amended claim language and thus the argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6146780A (Cisar) in view of US20030232234A1 (Cisar ‘2234)

Regarding claim 1, Cisar teaches a separator for electrochemical cells [abs]. Cisar teaches a bipolar plate (40) [Fig. 5 #70 col.5 line 12] for a fuel cell (2) [col. 1 lines 15-17], 

a second distribution structure (60) having a second distribution region (160) for distribution of an oxidant [[Fig. 5 #78 col.5 line 18-20 ] to a second electrode (22) [fig. 2; #34; col. 1 line 47-48]; 

and a third distribution structure (70) which is disposed between the first distribution structure (50) and the second solution structure (60) and has a third distribution region (170) for passage of a coolant [Fig. 19 #158; col. 9 line 61-67; i.e cooling fluid frame], 

Cisar teaches a fluid tight inner separation layer [Fig. 5 #74; polymer barrier; col. 5 line 13-15], however is silent with the claimed wherein the third distribution region (170) is separated from the first distribution region (150) by a fluid-tight first inner separation layer (85) and is separated from the second distribution region (160) by a fluid-tight second inner separation layer (86). The polymer barrier is placed in the center of sheet that separates the first and second distribution structures. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cisar and duplicate the polymer barrier, wherein each distribution structure has a fluid tight inner separation layer as claimed as there would be a reasonable expectation of success. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). In addition, providing additional polymer barriers predictably would have resulted in the layers to be impermeable to the gaseous fuel on one side and water to be led off from the fuel cell, thereby enhancing the system being fluid tight.  Therefore, in order to enhance the system to be 
Cisar is also silent with respect to wherein the third distribution region (170) comprising posts (75) which extend from the first inner separation layer (85) as far as the second inner separation layer (86).  Cisar ‘2234 teaches an electrochemical cell and subassembly for an electrochemical cell [0002]. Cisar ‘’2234 teaches posts (75) [fig. 1 #15; 0051] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cisar to further incorporate the posts of Cisar ‘2234 to provide electronic current conduction through the stack as well as provide the flow fields for the electrochemical reactants [0041].

Regarding claim 2, modified Cisar teaches the bipolar plate (40) as claimed in claim 1 and Cisar teaches a top face (42) and an opposite bottom face (43) of the bipolar plate (40) are in fluid-permeable form, the first distribution region (150) adjoins the bottom face (43), and the second distribution region (160) adjoins the top face (42) [fig. 4; col. 4 lines 57-67;]; And wherein the bipolar plate (40) is in cuboidal form [fig. 1]. 
Regarding claim 3, modified Cisar teaches the bipolar plate (40) as claimed in claim 2, Cisar teaches the first distribution structure (50) and the second distribution structure (60) and a first and second inner separation layer are formed by a porous foam (80).  [fig. 5 col 11-12; i.e. metal foam sheet]. 
Fig. 5 of Cisar depicts the claimed --wherein the fluid-tight first inner separation layer (85) is joined in one-piece form together with the porous foam (80) of the first distribution structure (50), and the fluid-tight second inner separation layer (86) is joined in one-piece form together with the porous foam (80) of the second distribution structure (60). 
Regarding claim 4, Cisar teaches the porous foam [i.e. a polymer barrier inside a sheet of low density metal. The polymer is disposed into the pores of the low density metal to form a 

Regarding claim 5, modified Cisar teaches the bipolar plate (40) as claimed in claim 3. Cisar teaches the porous foam as noted in claim 3. Although Cisar does not explicitly teach wherein a porosity of the porous foam (80) of the first distribution structure (50) in the vicinity of the bottom face (43) is less than in the vicinity of the first inner separation layer (85), and/or wherein a porosity of the porous foam (80) of the second distribution structure (60) in the vicinity of the top face (42) is less than in the vicinity of the second inner separation layer (86); It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cisar to incorporate the claimed feature wherein the porosity of the porous foam (80) of the first distribution structure (50) in the vicinity of the bottom face (43) is less than in the vicinity of the first inner separation layer (85). This is because, since Cisar teaches the porous foam, and the instant specification para [0015] teaches that the foam can be 
.  

Regarding claim 6, modified Cisar teaches the bipolar plate (40) as claimed in claim 3, Cisar teaches wherein two mutually opposite lateral faces (45, 46) of the bipolar plate (40) are each formed entirely by a fluid-tight outer separation layer (82) which is in one-piece form together with the porous foam (80), and/or  wherein two mutually opposite end faces (47, 48) of the bipolar plate (40) are each formed entirely by a fluid-tight outer separation layer (82) which is in one-piece form together with the porous foam (82) (fig 5 lines 10-25]. 

Regarding claim 7, Cisar teaches the bipolar plate (40) as claimed in claim 3


Regarding claim 8, modified Cisar teaches the bipolar plate (40) as claimed in claim 1, characterized in that the first inner separation layer (85) and/or the second inner separation layer (86) [Fig 5]  but does not explicitly teach that it is in corrugated form. However, absent persuasive evidence that the particular form is significant, a change in shape is a matter of choice which a person ordinary skill in the art would have found obvious. In this case, the record does not provide that the “separation layer in corrugated form” is significant. 
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 9, modified Cisar teaches the bipolar plate (40) as claimed in claim 1, however is silent with regards to the posts are made of porous material. Cisar ‘2234 teaches the posts are made of graphite, which considered to be porous [0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cisar and use the porous posts taught by Cisar ‘2234 as doing so would provide electroconductivity through the gas barrier and further provide electronic current conduction through the stack as well as provide the flow fields for the electrochemical reactants [0041].

Regarding claim 10, Cisar is silent with regards to the posts are made of a solid material. Cisar ‘2234 teaches the posts are made of metal [0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cisar and use the metal posts taught by Cisar ‘2234 as doing so would provide 



Regarding claim 11, Cisar teaches a fuel cell (2) comprising at least one membrane electrode unit (10) having a first electrode (21) [fig 2] and a second electrode (22) [fig. 2] which are separated from one another by a membrane (18), and at least one bipolar plate (40) [col. 1 line 44-49] as claimed in claim 1 [fig. 2].

Regarding claim 12, modified Cisar teaches the bipolar plate (40) as claimed in claim 1, characterized in that the plurality of posts (75) are generally cylindrical [Cisar ‘2234 0056].  
Regarding claim 13, modified Cisar teaches (New) The bipolar plate (40) as claimed in claim 12, characterized in that the plurality of posts (75) have a substantially constant cross section along a direction extending from the first inner separation layer (85) to the second inner separation layer (86) [Cisar ‘2234 fig 1].  
Regarding claim 14, modified Cisar teaches the bipolar plate (40) as claimed in claim 1, characterized in that the plurality of posts (75) have a cross section in the shape of an oval [Cisar ‘2234 0056].  
Regarding claim 15, modified Cisar the bipolar plate (40) as claimed in claim 1, characterized in that the plurality of posts (75) are made of a foam [Cisar ‘2234 0042 i.e. graphite which is considered to be porous which is also similar to a foam material ].  
Regarding claim 16, modified Cisar teaches the bipolar plate (40) as claimed in claim 1, characterized in that the plurality of posts (75) are made of a metal [Cisar ‘2234 0042].  
Regarding claim 17, modified Cisar the bipolar plate (40) as claimed in claim 1, characterized in that the plurality of posts (75) have a longest dimension extending substantially perpendicularly between the first inner separation layer (85) to the second inner separation layer (86) [Cisar ‘2234 fig 1; 0041].  
Regarding claim 18, modified Cisar the bipolar plate (40) as claimed in claim 1, characterized in that the plurality of posts (75) have a longest dimension extending substantially perpendicularly between the first inner separation layer (85) to the second inner separation layer (86), and the plurality of posts (75) have a substantially constant cross section along a direction extending from the first inner separation layer (85) to the second inner separation layer (86) [Cisar ‘2234 fig 1; 0041].

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729